UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-00121 Name of Registrant: Vanguard Wellington Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2014  November 30, 2015 Item 1: Reports to Shareholders Annual Report | November 30, 2015 Vanguard Wellington  Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 11 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 35 About Your Fund’s Expenses. 36 Trustees Approve Advisory Arrangement. 38 Glossary. 39 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended November 30, 2015 Total Returns Vanguard Wellington Fund Investor Shares 1.22% Admiral™ Shares 1.31 Wellington Composite Index 2.47 Mixed-Asset Target Allocation Growth Funds Average -0.57 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2014, Through November 30, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Wellington Fund Investor Shares $41.02 $39.00 $0.995 $1.502 Admiral Shares 70.85 67.36 1.776 2.594 1 Chairman’s Letter Dear Shareholder, For the fiscal year ended November 30, 2015, Vanguard Wellington Fund returned about 1%. The fund finished behind its benchmark, the Wellington Composite Index, but ahead of the average return of its peers. Your fund is made up of two parts: an equity portfolio and a fixed income portfolio. The equity portfolio—which accounts for about 65% of assets—lagged its benchmark, the Standard & Poor’s 500 Index, for the period. Stocks in the information technology, financial, and health care sectors were the fund’s top contributors. Holdings in consumer discretionary hurt performance relative to the index. The Wellington Fund’s fixed income portfolio, which accounts for about 35% of assets, outpaced its benchmark, the Barclays U.S. Credit A or Better Bond Index. As of November 30, the fund’s 30­day SEC yield was 2.43% for Investor Shares and 2.52% for Admiral Shares, compared with 2.14% for Investor Shares and 2.22% for Admiral Shares a year earlier. The broad U.S. stock market produced modest returns U.S. stocks traveled a rocky route on their way to returns that approached 3% for the period. Most of the turmoil came in late summer; markets tumbled 2 in August and September amid fears about the ripple effects of China’s slowing economic growth. Stocks recovered markedly in October and stood firm in November. Central banks in Europe and Asia discussed or enacted more stimulus measures to combat weak growth and low inflation. International stocks returned about –6% as the dollar’s strength hurt results. Returns for emerging markets, which were especially affected by the concerns about China, trailed those of the developed markets of the Pacific region and Europe. Bonds managed slight gains as investors waited for the Fed Bond returns were muted over the fiscal year as markets digested the Federal Reserve’s latest statements about the timing of a potential rise in short­term interest rates. (In mid­December, after the close of the reporting period, the Fed raised its target for short­term rates to 0.25%–0.5%.) Investors seemed to alternately seek and shun safe­haven assets, depending on stock market volatility at the time. The broad U.S. taxable bond market returned 0.97%, with income providing the gain. The yield of the 10­year Treasury note ended November at 2.22%, down from 2.25% a year earlier. Market Barometer Average Annual Total Returns Periods Ended November 30, 2015 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 2.53% 16.10% 14.32% Russell 2000 Index (Small-caps) 3.51 14.92 12.02 Russell 3000 Index (Broad U.S. market) 2.58 16.00 14.13 FTSE All-World ex US Index (International) -6.43 3.85 3.41 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.97% 1.50% 3.09% Barclays Municipal Bond Index (Broad tax-exempt market) 3.10 2.49 4.79 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 CPI Consumer Price Index 0.50% 1.02% 1.64% 3 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –8.29%, hindered by the dollar’s strength against many foreign currencies. Without this currency effect, results were positive. The Fed’s 0%–0.25% target for short­term rates continued to limit returns for money market funds and savings accounts. Consumer discretionary hindered the fund’s relative stock results The broadly diversified Wellington Fund invests in about 100 stocks and 800 bonds across all market sectors. Combining stocks and bonds in a diversified portfolio can help reduce volatility and smooth the path to investors’ long­term financial goals. For the most recent fiscal year, the fund’s stock portfolio returned 1.02%. Results among the ten market sectors were mixed, with half posting gains. Stocks of information technology, financial, and health care companies were top contributors to performance. Technology gains were broad­based, with internet, IT services, and software companies adding most to performance. In financials, banks and insurance firms added the most to the fund’s result, while in health care, insurers and prescription drug distributors bolstered the fund’s return. Hurt by a steep slide in oil prices, energy stocks weighed heaviest on results. The drop in commodity prices also hurt results in industrials and materials. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellington Fund 0.26% 0.18% 0.96% The fund expense ratios shown are from the prospectus dated March 25, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2015, the fund’s expense ratios were 0.26% for Investor Shares and 0.18% for Admiral Shares. The peer-group expense ratiois derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 As I mentioned, the fund’s equity portfolio trailed the S&P 500 Index, which returned 2.75%. This underperformance can be attributed in large part to disappointing results in the consumer discretionary sector, where the fund’s return was considerably behind that of the benchmark. Bond returns were modest. The fund’s fixed income portfolio—which is composed of investment­grade corporate and U.S. government bonds—returned 1.53%, a step ahead of the 1.28% return of its benchmark. The fund’s outperformance was due mostly to its holdings in corporate bonds. For more on the fund’s positioning during the fiscal year, please see the Advisor’s Report that follows this letter. The fund’s record remained admirable over a volatile decade For the decade ended November 30, 2015, Vanguard Wellington Fund posted an average annual return of 7.50% for Investor Shares, outpacing its composite index (+6.87%) and peer­group average (+5.16%). This performance is especially commendable when you consider the extreme volatility the fund had to contend with during the ten­year period, which included the worst global recession since the Great Depression. The fund’s admirable track record is a credit to the experience and talent of its advisor, Wellington Management Company, which has managed the fund Total Returns Ten Years Ended November 30, 2015 Average Annual Return Wellington Fund Investor Shares 7.51% Wellington Composite Index 6.87 Mixed-Asset Target Allocation Growth Funds Average 5.16 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 since its inception in 1929. Wellington’s efforts over the years have been aided by the fund’s low costs, which allow investors to keep more of the return on their investment. A dose of discipline is crucial when markets become volatile The developments over the past few months remind us that nobody can control the direction of the markets or reliably predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long­term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long­term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long­term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 17, 2015 6 Advisor’s Report Vanguard Wellington Fund returned about 1% for the 12 months ended November 30, 2015. The fund outperformed the –0.57% average return of its peer group, Mixed­Asset Target Allocation Growth Funds, but underperformed the 2.47% return of its benchmark, the Wellington Composite Index. (The index is weighted 65% large­capitalization stocks as measured by the Standard & Poor’s 500 Index and 35% high­quality corporate bonds as measured by the Barclays U.S. Credit A or Better Bond Index.) Investment environment Stock market returns were mixed in the United States and abroad for the fiscal year. The S&P 500 Index was up 2.75%, while both the MSCI World Index (–0.17%) and the MSCI EAFE Index (–2.94%) declined. Growth stocks generally outperformed value stocks, as measured by the Russell 1000 Growth and Russell 1000 Value Indexes. This was a challenge for the equity portfolio, as our investment strategy is aimed at identifying undervalued stocks. Also, stock returns within the S&P 500 Index were narrow and largely driven by big names such as Amazon.com, Facebook, and Alphabet (formerly known as Google). Although we did own Alphabet during the period, these companies typically have below­market yields and therefore would not meet our criteria for the fund’s equity portion. The U.S. fixed income market rose modestly, with the Barclays U.S. Aggregate Bond Index returning 0.97%. The U.S. Treasury curve flattened as short­term yields rose and longer­term yields remained relatively stable. Investors grappled with a mixed global economic picture, accommodative monetary policies, and the risk that Greece might exit the euro zone. Greece took center stage over the summer after debt negotiations broke down and it defaulted on its payment to the International Monetary Fund, triggering a risk­off tone throughout the global financial markets. Fears further escalated amid an unexpected devaluation in China’s currency and deepening concerns about China’s economic slowdown and the potential spillover effects. The Federal Reserve appeared on track to raise short­term interest rates in the second half of 2015; in September, though, it left them unchanged, primarily citing unfavorable global developments, modestly tighter U.S. financial conditions, and low inflation. (In mid­December, soon after the close of the fund’s reporting period, the Fed did raise its target for those rates, to 0.25%–0.5%.) Our successes In the stock portfolio, security selection within information technology and financials contributed to relative returns. In IT, allocations to Accenture, Microsoft, and Alphabet drove relative returns, while in financials, strong performance from JPMorgan Chase and PNC Financial Services aided relative results. Not holding benchmark constituent Berkshire Hathaway also helped relative performance in the financial sector. 7 Accenture was the top relative contributor to the equity portfolio. It posted several strong quarters; its investments in growth are beginning to pay off and have helped the company gain market share. We continue to hold its stock, believing that Accenture is benefiting from a change in IT as many of its customers reorient their systems toward the “cloud.” In our fixed income portfolio, selection within corporate bonds generated favorable results, particularly among financial institution and industrial issuers. Selection in taxable municipal bonds and an allocation to collateralized loan obligations also helped relative returns. Our shortfalls Our stock portfolio results were weakest in consumer discretionary and industrials. In consumer discretionary, Twenty­First Century Fox detracted from relative performance amid weak U.S. broadcast ratings and broad industry concerns about the health of the pay TV market. Not owning Amazon.com and Home Depot also hurt relative results. In industrials, our allocation to U.S.­based CSX detracted. Transportation companies generally struggled during the period, and CSX’s stock was also hurt by coal industry difficulties and sluggish global growth. Although coal remains weak in the near term, we still hold CSX because we like its fundamentals and because it’s trading at an attractive valuation. We also believe that the rail sector could benefit when oil prices rise. Although health care generally performed strongly in the index, one of the equity portfolio’s health care holdings, Merck, was the biggest relative detractor. We are confident that Merck’s strong pipeline of immuno­oncology, diabetes, and hepatitis C treatments will drive earnings growth, and the company remains one of our top equity positions. Not owning strong benchmark performer Facebook also weighed on relative results. The bond portfolio’s yield curve positioning detracted, as did an overweight allocation to communications industry issuers. The fund’s positioning Within the equity portfolio, our largest sector overweightings at the end of the period were in financials and health care, and our largest underweightings were in IT and consumer discretionary. Financials were the largest absolute sector weighting at the end of the period. We believe that our equity holdings in this sector have already discounted the low interest rates and would benefit from a rise in rates. We continue to find opportunities in financials, particularly among banks and insurance companies, which have improved in quality in part because of increased regulation. We believe that financial companies, with less leverage and more solid underwriting than they have had historically, could better withstand a future recessionary environment. Alphabet was our largest equity purchase as we initiated a position early in the period. We believed that the market 8 underestimated the company’s ability to sustain growth in search revenue and to exercise greater discipline in capital allocation. We also added several other holdings, including Praxair, PepsiCo, and Colgate­Palmolive. Buying PepsiCo and Colgate­Palmolive brought our relative positioning in consumer staples from an underweight to closer to neutral versus the benchmark. We believe that Praxair, an industrial gases supplier, is a good­quality, well­managed company with an attractive industry structure, solid margins, and high returns on capital. Shares had lagged the market, and we bought it at what we believed to be an attractive entry point. Colgate­Palmolive is a global consumer packaged­goods company specializing in oral, personal, and household care and pet nutrition. We bought the stock because of the company’s strong franchise, its stable business, and a disciplined management team that is focused on controlling costs and improving operational efficiency. Given the recent market volatility, we believe it is important to focus on resilient companies and market leaders with embedded franchise value, so Colgate­Palmolive was a great addition. It is a leader in the oral­care market, where it has a dominant market share and pricing power, thanks to customer loyalty and a high degree of brand recognition. We eliminated several positions during the period, including BG Group, the Walt Disney Company, and Dow Chemical. The stock of BG Group, a U.K.­based, natural gas­focused oil and gas exploration company, had outperformed on news of its proposed acquisition by Royal Dutch Shell, so we decided to take profits on the position. Over the 12 months, the global macroeconomic environment saw slowing growth and more market volatility. We remain concerned about China’s slowdown and what it will mean more broadly for global financial markets and growth. A sharp decline in oil prices, and heightened uncertainty about oil, was also major news over the past year. Oil companies are significantly cutting back spending, and we believe that the price of oil will bottom out in the next six months and could bounce back later in 2016. As a result, we have increased our energy sector exposure in the equity portfolio. We continue to seek out investment ideas that fit with our process and philosophy. We remain focused on the significance of dividends, positive capital stewardship, and franchise value. We believe we have a solid portfolio of undervalued market leaders, stocks in industries with improving supply/ demand trends, and solid companies that are temporarily out of favor. In fixed income, we expect rates to rise over the long term as the U.S. recovery lengthens and broadens, and we remain disposed to continue to reduce the portfolio’s interest rate sensitivity. We believe that the fund’s bond portion is positioned for continued growth in the U.S. economic cycle, and we expect a cyclical upturn in rates as the Fed adjusts its monetary policy stance. 9 Our outlook is not without uncertainty, however. External forces can greatly affect our capital markets. In particular, quantitative easing programs in Europe and Japan, tensions in Ukraine and the Middle East, rising credit concerns in the South American sovereign states, sovereign wealth funds’ sales of portions of their massive U.S. Treasury holdings to finance internal needs, and, most recently, the routs in commodities and Chinese equities represent risks we should not ignore. The sharp decline in oil and other energy prices adds to uncertainty, as it will boost consumer spending but lower the inflation numbers that drive Fed decision makers. Even the act of raising interest rates can create concerns and higher volatility. Greater clarity about banks’ new regulatory environment makes them less inclined to support trading activities in the fixed income markets in which we invest. Companies such as Morgan Stanley, Credit Suisse, UBS, RBS, and Deutsche Bank have announced cutbacks, and we expect to see more of the same from other large market makers. This leads us toward holding more liquidity in fixed income, notably with Treasury bonds and agency mortgage­backed securities as our “all­weather” liquidity buffer. This buffer should provide downside protection for shareholders if the economic cycle takes an unfavorable turn. Edward P. Bousa, CFA, Senior Managing Director and Equity Portfolio Manager John C. Keogh, Senior Managing Director and Fixed Income Portfolio Manager Wellington Management Company LLP December 18, 2015 10 Wellington Fund Fund Profile As of November 30, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWELX VWENX Expense Ratio 1 0.26% 0.18% 30-Day SEC Yield 2.43% 2.52% Equity and Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 93 506 3,965 Median Market Cap $106.2B $82.1B $51.1B Price/Earnings Ratio 18.1x 20.8x 22.5x Price/Book Ratio 2.3x 2.8x 2.7x Return on Equity 17.5% 18.3% 17.2% Earnings Growth Rate 6.8% 9.3% 9.6% Dividend Yield 2.7% 2.1% 2.0% Foreign Holdings 6.5% 0.0% 0.0% Turnover Rate 39% — — Short-Term Reserves 1.6% — — Fixed Income Characteristics Barclays Barclays Credit A Aggregate or Better Bond Fund Index Index Number of Bonds 827 3,333 9,634 Yield to Maturity (before expenses) 2.8% 2.8% 2.5% Average Coupon 3.6% 3.7% 3.2% Average Duration 6.3 years 6.6 years 5.7 years Average Effective Maturity 9.4 years 9.4 years 7.9 years Total Fund Volatility Measures DJ Wellington U.S. Total Composite Market Index FA Index R-Squared 0.98 0.94 Beta 0.99 0.65 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Wells Fargo & Co. Diversified Banks 3.9% Microsoft Corp. Systems Software 3.5 Merck & Co. Inc. Pharmaceuticals 2.8 JPMorgan Chase & Co. Diversified Banks 2.5 Comcast Corp. Cable & Satellite 2.5 Alphabet Inc. Internet Software & Services 2.5 Verizon Communications Integrated Inc. Telecommunication Services 2.4 Chevron Corp. Integrated Oil & Gas 2.4 Intel Corp. Semiconductors 2.3 ACE Ltd. Property & Casualty Insurance 2.2 Top Ten 27.0% Top Ten as % of Total Net Assets 17.5% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated March 25, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2015, the expense ratios were 0.26% for Investor Shares and 0.18% for Admiral Shares. 11 Wellington Fund Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 7.1% 13.1% 13.5% Consumer Staples 9.3 9.6 8.4 Energy 9.2 7.0 6.4 Financials 23.3 16.6 18.4 Health Care 17.5 14.6 14.3 Industrials 11.7 10.1 10.7 Information Technology 14.2 20.9 20.1 Materials 1.8 2.9 3.2 Telecommunication Services 2.4 2.3 2.1 Utilities 3.5 2.9 2.9 Sector Diversification (% of fixed incomeportfolio) Asset-Backed 5.0% Commercial Mortgage-Backed 0.5 Finance 26.9 Foreign 3.3 Government Mortgage-Backed 2.6 Industrial 34.4 Treasury/Agency 16.4 Utilities 5.6 Other 5.3 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 19.2% Aaa 7.2 Aa 13.0 A 43.8 Baa 16.7 C 0.1 Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 12 Wellington Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2005, Through November 30, 2015 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment Wellington Fund Investor Shares 1.22% 10.28% 7.51% $20,623 Wellington Composite Index 2.47 10.88 6.87 19,428 Mixed-Asset Target Allocation Growth Funds Average -0.57 8.06 5.16 16,537 Barclays U.S. Aggregate Bond Index 0.97 3.09 4.65 15,750 Dow Jones U.S. Total Stock Market Float Adjusted Index 2.50 14.10 7.71 21,016 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Final Value One Five Ten of a $50,000 Year Years Years Investment Wellington Fund Admiral Shares 1.31% 10.37% 7.61% $104,074 Wellington Composite Index 2.47 10.88 6.87 97,141 Barclays U.S. Aggregate Bond Index 0.97 3.09 4.65 78,752 Dow Jones U.S. Total Stock Market Float Adjusted Index 2.50 14.10 7.71 105,082 See Financial Highlights for dividend and capital gains information. 13 Wellington Fund Fiscal-Year Total Returns (%): November 30, 2005, Through November 30, 2015 Wellington Fund Investor Shares Wellington Composite Index For a benchmark description, see the Glossary. Average Annual Total Returns: Periods Ended September 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1929 -0.81% 9.33% 3.14% 3.84% 6.98% Admiral Shares 5/14/2001 -0.71 9.43 3.24 3.84 7.08 14 Wellington Fund Financial Statements Statement of Net Assets—Investments Summary As of November 30, 2015 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 8 00-662- . For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value • of Net Shares ($000) Assets Common Stocks Consumer Discretionary Comcast Corp. Class A 23,
